Judgement Supreme Court, Bronx County (Megan Tallmer, J.), rendered December 22, 2006, convicting defendant, after a jury trial, of attempted coercion in the first degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s challenge to the sufficiency of the evidence is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we find that the evidence was legally sufficient. We further find that the verdict was not against the *571weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility, including its resolution of inconsistencies in testimony. The fact that the jury acquitted defendant of other charges does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]). Concur—Tom, J.P., Friedman, Catterson, Moskowitz and Richter, JJ.